J. A12043/19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JACQUELINE B. N’JAI,                   :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :
                                       :
UNIVERSITY OF PITTSBURGH               :
MEDICAL CENTER (UPMC)                  :
WESTERN PSYCHIATRIC INSTITUTE          :
AND CLINIC (WPIC)                      :
ALMA ILLERY MEDICAL CENTER,            :
DR. FELECIA YOUNG, M.D.,               :
DR. HUNG CHEUNG, M.D.,                 :
DR. WILLIAM MUSSER,                    :
TRAVELERS INSURANCE COMPANY,           :
RECORD COPY SERVICES,                  :
POST AND SCHELL, P.C.,                 :
THOMAS HUGHES,                         :         No. 1742 WDA 2018
ANDREW CONNOLLLY, AND                  :
PATRICK CONNOR                         :


             Appeal from the Order Entered December 5, 2018,
             in the Court of Common Pleas of Allegheny County
                 Civil Division at No. Case No. GD-18-009256


BEFORE: BENDER, P.J.E., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED: JULY 11, 2019

     Jacqueline B. N’Jai appeals pro se from the December 5, 20181 order

entered in the Court of Common Pleas of Allegheny County granting appellees’

motions to dismiss, dismissing appellant’s complaint with prejudice to all


1We note that the trial court order, dated December 4, 2018, was entered on
December 5, 2018. The caption of this case has been corrected to reflect the
date the order was entered.
J. A12043/19

appellees, and ordering that appellant must seek leave of court to file a pro se

complaint against any of the appellees in the future. We dismiss this appeal.

      The trial court summarized the procedural history of this case as follows:

            [Appellant] filed the prior action [in the United States
            District Court for the Western District of Pennsylvania]
            on August 22, 2013 against her landlords and the
            U.S. Environmental Protection Agency alleging that
            she was exposed to lead dust and mold in her
            apartment. [Appellees] Connolly, Hughes, and their
            firm, Post & Schell, were retained in the prior action
            to represent the landlords. Post & Schell issued
            subpoenas for [appellant’s] medical records in the
            prior action, and on January 4, 2016, they filed a
            status report with the District Court summarizing the
            subpoenas issued.       [Appellant] filed a series of
            documents in response seeking an order barring Post
            & Schell from engaging in abusive discovery practices
            and an order imposing sanctions for alleged discovery
            abuses.

            On April 15, 2016, Judge Nora Barry Fischer entered
            a memorandum and order in the prior action denying
            all of [appellant’s] requests for relief.

                  After carefully considering the parties’
                  written submissions, as well as the oral
                  arguments provided at the hearing on
                  March 24, 2016 (Docket No. 234), the
                  Court will deny each of [appellant’s]
                  requests for relief. [Appellant] has failed
                  to present a compelling reason to strike or
                  seal the Defendants’ January 4, 2016
                  Status report or to award sanctions,
                  default judgment, or punitive damages in
                  favor of [appellant].       Her general
                  allegations of perjury, alteration of
                  documents, and other egregious
                  discovery abuses are unpersuasive.
                  Many of these complaints have already
                  been considered and rejected by the
                  Court, and the rest are frivolous,


                                     -2-
J. A12043/19

                  unsupported, or concern matters that are
                  not germane to this litigation.

            N’Jai v. Bentz, No. 13-1212 (W.D. Pa. April 15,
            2016) (emphasis added).            [Appellant] sought
            reconsideration of the court’s order, and on June 14,
            2016, the district court issued an order denying
            [appellant’s] request for relief because she provided
            the same evidence and arguments that the court
            considered in issuing its April 15, 2016 order. On
            June 23, 2016, [appellant] requested reconsideration
            of the court’s June 14, 2016 [sic], which the court
            denied that day.

            The prior action terminated when the district court
            granted defendants’ motion for summary judgment in
            part and dismissed the remaining claims without
            prejudice. [Appellant] filed an appeal, and the [United
            States] Court of Appeals [for the Third Circuit]
            affirmed.   [Appellant] sought rehearing, but that
            request was denied.

            [Appellant] then filed this action against [appellees]
            alleging medical and legal malpractice, invasion of
            privacy, breach of fiduciary duty, breach of
            doctor-patient confidentiality, abuse of process,
            spoliation of medical records, intentional infliction of
            emotional distress, pain and suffering, civil
            conspiracy, and fraudulent concealment. All these
            counts relate to the discovery abuses that [appellant]
            alleges that [appellees] committed in the prior action.

Trial court opinion, 12/5/18 at 1-2 (footnote omitted; emphasis in original).

      Appellees filed motions to dismiss appellant’s complaint pursuant to

Pa.R.Civ.P. 233.1 arguing that all of the claims asserted in appellant’s

complaint were related to claims previously litigated and resolved. Following

a hearing, the trial court granted appellees’ motions to dismiss, dismissed

appellant’s complaint with prejudice to all appellees, and ordered that



                                     -3-
J. A12043/19

appellant must seek leave of court to file a pro se complaint against any of

the appellees in the future.

      Appellant filed a timely notice of appeal. Appellant also filed a nine-page

“Error Statement.” (“Plaintiff, Jacquelyn B. N’Jai’s Statement of Lower Court’s

Errors in Case GD-18-009256,” 12/10/18.)         The trial court did not order

appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).         The trial court subsequently filed a

Rule 1925(a) opinion in which it relied upon its December 4, 2018 opinion.

      Appellant sets forth the following issues for our review:2

            1.    Did a discovery motion by [appellant] in case
                  13-1212, [different from the GD-009256 case],
                  that denied sanctions against Gary Bentz,
                  Connie     Bentz,    David     McMaster,    and
                  Thomas Hughes {in a 4/15/2016 non-final
                  order}, fairly and fully adjudicate the ongoing
                  issues    of   fraudulent    concealment    and
                  destruction of [appellant’s] medical records?

            2.    Did that discovery order or any discovery order
                  in case 13-cv-1212, fairly dispose of the issues
                  or [appellees] in this instant GD-009256 case?

            3.    Does the clear and convincing evidence of
                  fraudulent concealment and conspiracy between
                  her own health care providers and Opposing


2 These 8 issues that appellant raises for our review are the issues that
appellant sets forth in her “statement of questions involved (Pa.R.A.P. 2116).”
(Appellant’s brief at 14-15.) Appellant violates Pa.R.A.P. 2114 by setting forth
29 additional issues, purportedly for our review, in her “statement of the scope
and standard of review (Pa.R.A.P. 2111).” (Appellant’s brief at 9-14.) Those
29 issues are not reflected herein because only questions stated in the
statement of questions involved will be considered pursuant to
Pa.R.A.P. 2116(a).


                                      -4-
J. A12043/19

                  Counsel in another case, impeach the doctrine
                  of a 233.1 collateral estoppel?

            4.    Can [appellant] have a fair and full adjudication
                  of issues she knew not enough about until 2017,
                  based upon the discovery order of 4/15/2016?
                  Or any other discovery order in case 13-cv-
                  1212, because of the fraudulent concealment
                  and preclusions of the opposing counsel of the
                  [appellees]?

            5.    Does the Court grant of 233.1 dismissal of her
                  medical malpractice suit against all [appellees]
                  contradict the MCARE and HIPAA Acts that
                  regulate violations in those acts to do more than
                  deny a discovery sanction in 2016?

            6.    Does the non-final order unconstitutionally or
                  based upon 233.1, preclude [appellant’s] right
                  to appeal the 4/15/2016 order? Or sue for other
                  claims?

            7.    Did the Appellants’ exhibits (that disappeared
                  from the docket on 10/12/2018), offered as
                  UPMC and Alma Illery Appellant’s Health Care
                  Providers,   Post     and     Schell   [appellees],
                  Travelers, and others, ongoing and during
                  federal and state official civil proceedings, prove
                  the   UNCLEAN         HANDS        OF    fraudulent
                  concealment, civil conspiracy, and medical
                  malpractice where their professional services
                  were substandard, dangerous and constituted
                  “unprofessional conduct?”

            8.    Should Appellant’s prima facie       medical
                  malpractice complaint be restored, reversed,
                  and considered for trial?

Appellant’s brief at 14-15 (emphasis and some brackets in original; grammar,

spelling, and punctuation errors in original).




                                      -5-
J. A12043/19

      At oral argument, this court cautioned appellant that her brief was

“incomprehensible” and the appeal may be dismissed for failure to conform to

the Pennsylvania Rules of Appellate Procedure. A review of appellant’s brief

reveals that she fails to comply with Rules 2111-2119 that set forth the

mandatory contents and requirements of an appellant’s brief.                 See

Pa.R.A.P. 2111-2119.

      Specifically, appellant’s statement of jurisdiction fails to “contain a

precise citation to the statutory provision” conferring jurisdiction on this court

as required by Pa.R.A.P. 2114. (Appellant’s brief at 3.) Appellant also fails to

set forth verbatim the order on appeal in violation of Pa.R.A.P. 2115(a).

(Appellant’s brief at 5-8.) Appellant’s statement of the case fails to set forth

a factual and procedural history of the case in violation of Pa.R.A.P. 2117.

Instead, appellant begins arguing:

            this is a case that involves attorneys of the defendants
            in another case in Federal District Court and now in
            state court, and her health care providers et al.,
            fraudulently and manipulatively abusing the
            civil process to commit fraud upon [appellant],
            the Court, EPA, HHS, and others, to get their clients
            out of liability, and to hide their UNCLEAN HANDS.

Appellant’s brief at 16-17 (emphasis, underlining, and capitalization in

original). Rule 2117(b) specifically prohibits the statement of the case from

including any argument. See Pa.R.A.P. 2117(b).

      Appellant’s “summary” of the argument spans 5 pages and is far from

concise.   (Appellant’s brief at 19-24.)      See Pa.R.A.P. 2118; see also



                                      -6-
J. A12043/19

Pa.R.A.P. 2118, Note (stating, “appellate courts strongly disfavor a summary

that is not concise.”). Appellant did not divide her argument, which spans

44 pages, into distinct, separate parts that correspond to the 8 issues raised

as required by Pa.R.A.P. 2119(a). (Appellant’s brief at 24-68.) Additionally,

in those 44 pages, appellant fails to provide any discussion of any of the

8 issues raised with citation to relevant authority.    Id.   Instead, appellant

repeatedly argues that the equitable maxim: “He who comes into equity must

come with clean hands” should have prevented the trial court from dismissing

appellant’s cause of action.3 See appellant’s brief at 24-68; see also Shapiro

v. Shapiro, 204 A.2d 266, 268 (Pa. 1964) (discussing, “[t]he doctrine that

those seeking equity must come with clean hands”), citing Precision

Instrument Mfg. Co. v. Automotive Maintenance Machinery Co., 324

U.S. 806, 814-815 (1945).

      When faced with a brief lacking citation to applicable authority and

containing no specific argument, or where the argument is not developed – a


3 Appellant fails to argue specifically how the trial court erred in dismissing
her cause of action pursuant to Pa.R.Civ.P. 233.1. In reviewing the certified
record, as well as appellant’s and appellees’ briefs, and after listening to oral
argument on the matter in which all parties participated, we find no abuse of
discretion in the trial court’s granting of the motions to dismiss pursuant to
Pa.R.Civ.P. 233.1, dismissing appellant’s complaint with prejudice, and
requiring appellant to seek court permission before filing a pro se complaint
against any of the appellees in the future. See Coulter v. Lindsay, 159 A.3d
947, 952 (Pa.Super. 2017) (holding, “[t]o the extent that this question
involves an exercise of the trial court’s discretion in granting a motion to
dismiss, our standard of review is abuse of discretion”) (citation omitted),
appeal denied, 172 A.3d 1108 (Pa. 2017), cert. denied, 138 S.Ct. 2576
(2018).


                                      -7-
J. A12043/19

brief where we have absolutely no idea what appellant is arguing – the issues

raised are not reviewable. See Commonwealth v. Johnson, 985 A.2d 915,

924 (Pa. 2009) (citations omitted). “Although this Court is willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.”    Commonwealth v. Adams, 882 A.2d 496,

497-498 (Pa.Super. 2005).      “It is not the obligation of this Court . . . to

formulate Appellant’s arguments for [her].” Johnson, 985 A.2d at 924.

      Here, the substantial defects in appellant’s brief prevent this court from

conducting a meaningful judicial review.4

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2019




4Although we forgo discussion of the additional defects in appellant’s brief,
we note that appellant failed to include a certificate of compliance with the
word count limit for a brief longer than 30 pages as required by
Pa.R.A.P. 2135(a)(1).

                                     -8-